DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 5/5/2021. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 16/784,721 (US Patent 11,018,991), filed 2/7/2020. The assignee of record is EMC IP Holding Company LLC. The listed inventor(s) is/are: Vishwakarma, Rahul Deo; Perneti, Jayanth Kumar Reddy; Singh, Gopal.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/5/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 & 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botelho et al. (US 9460389 B1, published 10/4/2016; hereinafter Bot) in view of Krishan et al. (US 20200077303 A1, filed 9/4/2018; hereinafter Kri), and further in view of Muniswamy Reddy et al. (US 10102230 B1, published 10/16/2018; hereinafter Mun).
For Claim 1, Bot teaches a computer-implemented method of automatically and dynamically allocating resources in a distributed computer system (Bot Fig. 4, please see screen shot below, thank you:

    PNG
    media_image1.png
    778
    533
    media_image1.png
    Greyscale

), comprising: 
estimating the completion time of a desired operation (Bot Col 8 Lns 58-67 Referring now to FIG. 4, at block 405, PMG 129 determines the learning start date and learning window size. In one embodiment, in order to optimize the use of the learning window, the learning start date is selected such that it is the date of when a GC process has completed. In the following discussion of method 400, it is assumed PMG 129 has determined the learning start date to be May 15, 2013 (the day GC process N was completed) and the learning window size is thirty (30) days. Thus, the learning end date is Apr. 16, 2013.
Please also see Bot Fig. 7 screen shot below and related description, thank you:

    PNG
    media_image2.png
    779
    538
    media_image2.png
    Greyscale

); 
predicting, using log statistics, compute usage of the system by applying multivariate time-series analysis (Bot Fig. 5 501-513) to produce a usage forecast (Bot Col 14 Lns 34-39 predictor 130 reads the features from feature database 154 and generates prediction feature table 156 as illustrated in FIG. 5. Referring now to FIG. 5, prediction feature table 156 includes vectors of features used by predictor 130 to predict the total enumeration duration of GC process M started on Jul. 1, 2013), wherein the usage forecast defines a number of different usage levels (Bot Col 18 Lns 34-40 prediction reporter 126 generates an alert to indicate the respective GC process may deteriorate. In one embodiment, the alert indicates the severity of the GC deterioration. For example, the alert can include various severity levels including critical, major, or minor. The severity level is determined by how much the predicted GC duration exceeds the predetermined threshold.); 
analyzing the transition points to identify single point spike conditions (Bot Col 7 Lns 16-30 in order to further improve the accuracy of predictive model 127, PMG 129 is further configured to remove noise data from feature database 154. As used herein, noise data refers to statistic data which are from storage systems that are not operating in a typical usage scenario. Noise data includes, for example, but not limited to, statistic data collected from storage systems which are purposely subjected to stress testing (e.g., storage systems operated by the manufacturer which are being subject to quality assurance testing) or storage systems which are underutilized (e.g., less than 10% utilized). Noise data may also include statistic data that are generated a long time ago (e.g., more than one year ago). The mechanisms for generating predictive model 127 are described in further details below.); 
removing the single point spikes from the transition set (Bot Col 7 Ln 18 remove noise data); 
Bot does not explicitly teach obtaining, using the using the usage forecast, a transition set comprising transition points occurring at specific times between the different usage levels; setting throttle values for the transition points based on a default throttle map; and calculating a relative deviation and updating throttle values based on a throttle adjustment map.
However, Kri teaches obtaining, using the using the usage forecast, a transition set comprising transition points (Kri ¶ 0043 ¶ 0043 threshold level 1 maps to throttle priorities P12-P15 indicating that message priority levels P12-P15 will be subject to flow control) occurring at specific times (Kri ¶ 0043 during overload conditions) between the different usage levels (Kri ¶ 0043 using the configured priority levels, capacities, and threshold level to throttle priority mappings, messages of different types can be treated differently during overload conditions on a per UE, SCS, AS, or API basis.
Please see Kri Table 4 screen shot below:

    PNG
    media_image3.png
    198
    476
    media_image3.png
    Greyscale

); 
setting throttle values for the transition points based on a default throttle map (Kri ¶ 0043 if threshold level 1 is reached, for SCS 1 212, there are no message types defined with priority levels P14 and P15. SCS has monitoring and ECR traffic assigned to priority level P13, with corresponding actions of discard and buffer, respectively.
Please see Kri Fig. 1 below, thank you:

    PNG
    media_image4.png
    399
    463
    media_image4.png
    Greyscale

).
Kri and Bot are analogous art because they are both related to resource allocation.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the throttle priority mappings of Kri with the system of Bot because by using the configured priority levels, capacities, and threshold level to throttle priority mappings, messages of different types can be treated differently during overload conditions on a per UE, SCS, AS, or API basis (Kri ¶ 0043).
Bot-Kri does not explicitly teach calculating a relative deviation and updating throttle values based on a throttle adjustment map.
However, Mun teaches calculating a relative deviation and updating throttle values based on a throttle adjustment map (Kri provides throttle map and Mun teaches Col 18 Lns 28-30 at 630, the throttle threshold may be updated according to the determined change (e.g., by adding 100 to a throttle value). 
Please see Mun Fig. 6 screenshot below, thank you:

    PNG
    media_image5.png
    573
    484
    media_image5.png
    Greyscale
).
Mun and Bot-Kri are analogous art because they are both related to resource allocation.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the throttling techniques of Mun with the system of Bot-Kri because the throttle threshold may be updated (Mun Col 18 Lns 28-30).
For Claim 2, Bot-Kri-Mun teaches the method of claim 1 wherein the distributed computer system comprises a storage network executing a deduplication backup process (Bot Col 19 Lns 10-22 FIG. 10 is a block diagram illustrating a chunk storage engine according to one embodiment of the invention. For example, deduplication storage engine 1000 may be implemented as part of a deduplication storage system as described above, such as deduplication storage engine 107 of FIG. 1. Referring to FIG. 10, in one embodiment, deduplication storage engine 1000 includes file service interface 1002, segmenter 1004, duplicate eliminator 1006, file system control 1008, and storage unit interface 1012. Deduplication storage engine 1000 receives a file or files (or data item(s)) via file service interface 1002, which may be part of a file system namespace of a file system associated with the deduplication storage engine 1000.
Please see Bot Fig. 10 screenshot below, thank you:

    PNG
    media_image6.png
    535
    585
    media_image6.png
    Greyscale

).
For Claim 3, Bot-Kri-Mun teaches the method of claim 2 wherein the storage network comprises at least part of a cloud computer network (Bot Col 4 Lns 56-62 tiers include different storage technologies (e.g., tape, hard drives, semiconductor-based memories, optical drives, etc.), different locations (e.g., local computer storage, local network storage, remote network storage, distributed storage, cloud storage, archive storage, vault storage, etc.), or any other appropriate storage for a tiered data storage system.) and a virtualized computer network (Bot Col 19 Lns 25-28 File service interface 1012 supports a variety of protocols, including a network file system (NFS), a common Internet file system (CIFS), and a virtual tape library interface (VTL), etc).
For Claim 4, Bot-Kri-Mun teaches the method of claim 3 wherein the resources comprise at least one of: central processing unit (CPU) usage, storage disk input/output (I/O) cycles, network bandwidth, and memory space utilization, and wherein the multiple variables of the multivariate time-series analysis comprise at least CPU usage, disk I/O, network bandwidth and memory utilization (Bot Col 6 Lns 35-39 the collected statistic data stored in feature database 154 include Central Processing Unit (CPU) statistics, memory statistics, system capacity, compression factor, replication statistics, garbage collection statistics, disk status, etc.).
For Claim 5, Bot-Kri-Mun teaches the method of claim 4 wherein the desired operation is selected from one of: cloud data migration, replication to a storage server, system upgrades, bandwidth throttling in storage networks, and garbage collection (Bot Claim 3 the features from the second set of features includes at least one of: a number of files, a pre-compression size, a compression ratio, a storage system capacity, a number of replication bytes remaining, a number of replication bytes written, and an indicator of whether one or more disk failures have occurred.).
For Claim 6, Bot-Kri-Mun teaches the method of claim 1 wherein the different usage levels comprise three usage levels denoted low, medium, and high usage (Bot Col 18 Ln 38 severity levels including critical, major, or minor).
For Claim 7, Bot-Kri-Mun teaches the method of claim 6 wherein the default throttle map defines a throttle value limiting availability of a resource proportional to an increased usage level, and increasing availability of the resource proportional to a decreased usage level (Kri Claim 8 wherein throttling message traffic using the at least one of SCS, AS, and API gateway specific capacity information includes providing for configuration of a plurality of different threshold levels and mappings of the different threshold levels to different throttle priorities.).
For Claim 8, Bot-Kri-Mun teaches the method of claim 1 wherein the log statistics are obtained by one of a Linux system activity report (sar), an I/O statistics reporter, and a system performance log (Bot Col 6 Lns 30-33 “collecting” statistic data can refer to data collector 128 passively receiving statistic data from statistics reporter 105.).
For Claim 10, Bot-Kri-Mun teaches the method of claim 7 further comprising allocating resources based on the usage forecast and updated throttle values (Kri ¶ 0042 by being configured with the capacities of each SCS, AS, and API gateway node, SCEF 122 can more properly allocate load among the various nodes within and served by SCEF 122).
For Claim 11, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 12, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 13, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 14, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 15, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 5 and therefore is rejected for the same reasoning set forth above. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20150173103 A1, METHOD AND APPARATUS FOR NETWORK ASSISTED DATA TRANSFER SCHEDULING
ii. US 20140310714 A1, PREDICTIVE DIAGNOSIS OF SLA VIOLATIONS IN CLOUD SERVICES BY SEASONAL TRENDING AND FORECASTING WITH THREAD INTENSITY ANALYTICS

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446